Order entered September 6, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01116-CV

                   CHRISTY HAYES A/K/A CHRISTY MAYO, Appellant

                                                 V.

                               MAYLON S. JOHNSON, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01963-2017

                                            ORDER
       Before the Court is appellee’s September 5, 2018 second motion for extension of time to

file a brief. We GRANT the motion and extend the time to September 21, 2018. We caution

appellee that further requests for extension will be disfavored.


                                                       /s/   ADA BROWN
                                                             JUSTICE